Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 28, 2017

                                       No. 04-17-00640-CR

                                    William Boyd PORTER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4455
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

        The reporter’s record is due on December 29, 2017. On December 22, 2017, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notification of late
record, stating that although appellant’s counsel contacted her on November 14, 2017, and stated
he would make a deposit of partial fees, counsel has wholly failed to pay any fees.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court